Kiduick, J., (after stating the facts.) The question presented by this appeal relates to the validity of a tax sale under which the plaintiff, Gunn, claims to be the owner of the lot in controversy. The defendant, Thompson, who was the owner at the time of the tax sale, paid the taxes on the lot, but through a mistake the taxes were credited to another lot not owned by him. The case, then, turns on the question as to whether this mistake was the fault of Thompson or the collector of taxes. Thompson testified as follows: “I went,” he said, “into the collector’s office. I asked to pay taxes on lot 4, block 25. The sheriff handed me my receipt. I can neither read nor write. I thought my tax receipt was all right, and did not know but what it was on lot 4, block 25.” He goes on then to say that the first intimation he had that anything was wrong was after the time for redemption had expired. Under the evidence, as it appears in the record, the chancellor might have found that the defendant at the time he paid the taxes told the officer that he wished to pay on lot 4, block 25, and that the officer, after looking at the deed exhibited by the defendant, concluded that he wished to pay on the land as described in the deed, and made out the tax receipt accordingly, without informing the defendant of his action in this respect. The defendant, not being able to read, rested under the belief that the officer had obeyed his directions and credited the amount paid to the lot owned by him. Assuming that these facts to which the defendant testified were true, we think they are sufficient to uphold the finding of the court. We have not overlooked the fact that the officer was propably misled by the description in the deed exhibited to him by the defendant. If the defendant had directed the officer to credit the taxes on the lot described in the deed, or if he had merely handed the deed to the officer, and said nothing more, the officer would have been justified in presuming that the deed correctly described the lot upon which Thompson wished to pay. But the defendant testified that he told the officer that he wished to pay on lot 4, in block 25. This lot was owned by Thompson, and assessed in his name, and was the one upon which he desired to pay the taxes, but the officer, without looking at the books, credited the taxes on another lot, which belonged to, and was assessed in the name of, another party. The mere fact that Thompson, who could not read, handed the officer a deed in which the lot was incorrectly described did not justify the officer in applying the money to the payment of taxes on a lot different from that upon which the defendant had offered to pay, and which was assessed to another person. He should have called Thompson's attention to the fact that the lot described in the'deed was not the lot upon which he had offered to pay, and allowed him to make the change if he desired to do so. Of course, there may be room for doubt as to whether the testimony of Thompson was correct or not, but, as he testified that he notified the officer that the taxes were paid on the lot owned by him, and as no witness contradicted this statement, we think that the finding of the court has sufficient evidence to support it. If the taxes were paid on the lot, it follows that the sale for nonpayment of' taxes was without authority and void. Judgment affirmed.